Citation Nr: 1110438	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral leg disability, as a result of treatment at a Department of Veterans Affairs medical facility in June 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim currently on appeal.

In January 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The issue of entitlement to service connection for blisters secondary to skin grafts required for leg surgery has been raised by the record in a June 2007 claim for VA benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For benefits to be granted under the provisions of 38 U.S.C. § 1151, the evidence must demonstrate that the claimant sustained additional disability as a result of VA medical treatment and that such additional disability either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In determining whether a veteran has an additional  disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  To establish causation, the evidence must show that VA medical care resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  Benefits under 38 U.S.C. § 1151 cannot be granted if additional disability is the result of the natural progress of a disease.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

In this case, the Veteran essentially contends that while a patient in a VA medical facility in Wichita, Kansas, he underwent a colonoscopy and as a result of negligence on the part of VA doctors, nurses, and support staff, his anticoagulant medication, specifically, Coumadin, was discontinued for an inappropriate length of time which worsened his bilateral leg disability.
 
Review of the claims folder shows that the Veteran has been on Coumadin for over 15 years for treatment of peripheral vascular disease and coronary artery disease.  In March 2006, the Veteran was prescribed to undergo a colonoscopy, which he subsequently underwent on June 9, 2006.  Prior to the procedure, the Veteran's Coumadin was discontinued.  On June 13, 2006, the Veteran received VA treatment  for pain in his right lower extremity which had worsened.  At that time, the Veteran had been off Coumadin for 10 to 14 days.  An angiogram revealed a likely embolus in the right ileofemoral segment and the Veteran thereafter underwent a right femoral embolectomy.  He then developed reperfusion compartment syndrome in the right lower extremity and a fasciotomy was performed on June 16, 2006.  The Veteran has since received VA treatment for anticoagulation and pain in his legs on multiple occasions.  

The Veteran was afforded a VA examination in October 2009 for his peripheral vascular disease.  The VA examiner noted a review of the Veteran's claims folder, specifically the June 2006 colonoscopy and subsequent development of acute thrombus of the right femoral and external iliac artery requiring embolectomy.  After examination of the Veteran, the VA examiner diagnosed the Veteran with peripheral vascular disease of the bilateral lower extremity status post acute embolism of the right femoral artery and status post embolectomy, complicated by right lower extremity compartment syndrome status post fasciotomy with residual of skin graft and chronic right lower extremity pain.  

Crucially, the October 2009 VA examiner did not offer an opinion as to whether the Veteran's current peripheral vascular disease of the bilateral lower extremities was due to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or was the result of an event which was not reasonably foreseeable, nor does the remainder of evidence of record indicate such.  In light of the foregoing, the Board finds that a remand is needed in order to obtain a medical opinion relating to the validity of the Veteran's Section 1151 claim.  See Charles v.  Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §  3.159(c)(4) (2010) [a medical examination or opinion is  necessary if the information and evidence of record does not  contain sufficient competent medical evidence to decide the  claim].

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his bilateral leg disability.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

2. The RO should then arrange for a VA physician with the appropriate expertise to conduct an examination of the Veteran for his bilateral leg disability.  The examination report must indicate that the claims file was available and reviewed in conjunction with the examination.  An opinion with supporting rationale must be provided as to whether there is a 50 percent probability or greater that the Veteran's current bilateral leg disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care to the Veteran in June 2006, to include discontinuance of his Coumadin medication.

The examiner must also provide an opinion as to whether the consequences of the VA's course of treatment of the Veteran in June 2006, to include worsening of his bilateral leg disability, was or was not reasonably foreseeable.  In this  connection, the examiner should be informed by the discussion of  "foreseeability" above.  

The examiner should indicate in his/her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


